                                       Case 3:14-cr-00175-WHA Document 1462 Filed 09/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 14-00175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                            ORDER RE PROCEDURE FOR
                                       COMPANY,                                            UPCOMING HEARING
                                  14
                                                      Defendant.
                                  15

                                  16

                                  17        At the hearing on Monday, the procedure for questioning the witness, the Troubleman,
                                  18   will go as follows. The Court will begin questioning the witness. Then, counsel for PG&E
                                  19   and counsel for the government will be given an opportunity also to ask questions (in an order
                                  20   to be determined).
                                  21

                                  22

                                  23        IT IS SO ORDERED.
                                  24

                                  25   Dated: September 9, 2021.
                                  26
                                  27
                                                                                             WILLIAM ALSUP
                                  28                                                         UNITED STATES DISTRICT JUDGE
